PER CURIAM.
As alleged and as testified, the plaintiff having agreed with intending employers for a year, he and they jointly employed the defendants, counselors at law, to draw a contract for his employment for that period, and the contract, by one of them drawn and which the plaintiff as to his part paid for and on advice signed, was, as ruled by this court on a former appeal, a contract determinable at will. Upon such allegations, testimony, and determination, the complaint might not be, as it was, dismissed when the plaintiff rested.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.